Citation Nr: 0426608	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-17 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for compression fracture at L1 with back pain and 
spondylotic changes of the lumbar spine.

2.  Entitlement to a separate 10 percent rating for 
demonstrable deformity of vertebral body.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1950 to December 
1958.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO, in relevant part, increased the 
rating for compression fracture at L1 with back pain and 
spondylotic changes of the lumbar spine to 20 percent 
disabling.  In May 2004, the veteran testified before the 
undersigned Veterans Law Judge at a hearing in Montgomery, 
Alabama.  

The Board observes that the record reasonably raises a claim 
of entitlement to a separate 10 percent rating for 
demonstrable deformity of vertebral body.  Thus, the issues 
are as listed on the cover page.

On September 8, 2004, the Board granted the veteran's motion 
to advance the appeal on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that his service-connected 
compression fracture at L1 with back pain and spondylotic 
changes of the lumbar spine is more disabling than currently 
evaluated.  

The Board notes that the VA Schedule for Rating Disabilities 
was revised with respect to the regulations applicable to 
rating intervertebral disc syndrome.  67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002)).  Those provisions, which became effective 
September 23, 2002, replaced the rating criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243, with Diagnostic Code 5243 
as the new code for intervertebral disc syndrome.  A review 
of the record reveals that the RO has not considered these 
revised regulations in the evaluation of the veteran's low 
back disability.  Due process requires that the RO consider 
these regulations prior to appellate consideration of the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Additionally, at the May 2004 Board hearing, the veteran 
testified that he has 3 to 4 flare-ups a year of his back 
disability, during which he cannot do anything.  The Board 
observes that this is a new symptom that was not present at 
the time of the October 2001 VA examination.  Additionally, 
the Board observes that there is an inconsistency in the 
above examination.  In this regard, the Board notes that the 
examiner found the veteran the veteran to have 85 degrees of 
flexion, 30 degrees of extension, 35 degrees of lateral 
extension, and 30 degrees of rotation with minimal to 
moderate functional limitation of loss due to pain.  The 
Board observes that these range of motion findings are not 
consistent with the finding of moderate loss of limitation of 
function due to pain.  Thus, in light of the new 
symptomatology, inconsistency of the VA examination, and 
regulation changes, the Board observes that a VA examination 
is necessary to determine the current severity of the 
veteran's low back disability.  

Lastly, the Board notes an ambiguity in the veteran's choice 
of appointed representative.  In a September 2002 statement, 
the veteran stated that a service officer from Disabled 
American Veterans would be his representative.  However, the 
record contains a VA Form 22a dated January 2004 appointing 
J.F. Cameran, Esq., as his representative.  At the May 2004 
Board hearing, the veteran was represented by a service 
officer from Disabled American Veterans.  Thus, the RO should 
ask the veteran clarify his choice of representative.  In 
this regard, the RO should provide the veteran with the 
necessary forms to appoint a representative.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
clarify his choice of representative, 
providing him with the necessary forms to 
appoint a new representative.  

2.  The RO should obtain and associate 
with the claims file any treatment 
records from the Montgomery VAMC since 
September 2001.  

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current severity of the 
veteran's service-connected compression 
fracture at L1 with back pain and 
spondylotic changes of the lumbar spine.  
The veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated studies, 
including X-rays, and range of motion 
studies in degrees, should be performed.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiners should be requested to assess 
the extent of any pain.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  

In addition, based on the examination 
findings and a review of the claims 
folder, the physician is asked to 
specify, if possible, whether the veteran 
has experienced incapacitating episodes 
(i.e., periods of acute signs and 
symptoms due to the service-connected low 
back disability that require bed rest 
prescribed by a physician and treatment 
by a physician) of intervertebral disc 
syndrome over the past 12 months, and 
identify the total duration of those 
episodes over the past 12 months.  

The physician is also asked to identify, 
if possible, the signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  Any abnormal sciatic, 
peroneal, popliteal or other nerve 
findings due to intervertebral disc 
syndrome should be described in detail 
and the degree of any paralysis, neuritis 
or neuralgia should be set forth (i.e., 
mild, moderate, severe, complete).  

The physician should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  After the foregoing, the RO should 
re-adjudicate the issues of entitlement 
to a disability rating in excess of 20 
percent for compression fracture at L1 
with back pain and spondylotic changes of 
the lumbar spine, and entitlement to a 
separate 10 percent rating for 
demonstrable deformity of vertebral body.  

5.  If any determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



